Title: From Thomas Jefferson to St. John de Crèvecoeur, 11 July 1786
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Sir
Paris July 11. 1786.

I have been honored with a letter from M. Delisle Lt. Gl. au bailliage de Caën, to which is annexed a postscript from yourself. Being unable to write in French so as to be sure of conveying my true meaning, or perhaps any meaning at all, I will beg of you to interpret what I have now the honour to write.
It is true that the United states, generally, and most of the separate states in particular, are endeavoring to establish means to pay the interest of their public debt regularly, and to sink it’s principal by degrees. But as yet their efforts have been confined to that part of their debts which is evidenced by certificates. I do not think that any state has yet taken measures for paying their paper money debt. The principle on which it shall be paid I take to be settled, tho’ not directly yet virtually, by the resolution of Congress of June 3. 1784., that is that they will pay the holder or his representatives what the money was worth at the time he received it, with an interest from that time of 6. per centum per annum. It is not said in the letter whether the money received by Barboutin was Continental money, or Virginia money; nor is it said at what time it was received. But that M. Delisle may be enabled to judge what the 5398 dollars were worth in hard money when Barboutin received them, I will state to you what was the worth of one hard dollar both in Continental and Virginia money through the whole  of the years 1779. and 1780. within some part of which it was probably received.


Continental money
Virginia money


1779.
Jan. 9
     7 72/100
    1779
Jan.  8
1780  Jan. 42



    24
 8 30/100

Feb. 10
Feb. 48



Feb. 11
     9 13/100

Mar. 10
Mar. 50



Mar. 2
10

Apr. 16
Apr. 60



Apr. 3
    11 12/100

May 20
May 60



May 10
    12 31/100

June 20
June 65



June 23
    14 3/10

July 22
July 65



Aug. 8
    16 60/100

Aug. 22
Aug. 70



Sep. 28
20

Sep. 24
Sep. 72



Nov. 22
    25 6/100

Oct. 28
Oct. 73


    1780.
Feb. 2
    33 44/100

Nov. 36
Nov. 74



Mar. 18
40.

Dec. 40
Dec. 75


Thus you see that in Jan. 1779. 7 dollars and 72 hundredths of a dollar of Continental paper were worth one dollar of silver, and at the same time 8. dollars of Virginia paper were worth one dollar of silver: &c. After Mar. 18. 1780. Continental paper received in Virginia will be estimated by the table of Virginia paper.—I advise all the foreign holders of paper money to lodge it in the office of their Consul for the state where it was received, that he may dispose of it for their benefit the first moment that paiment shall be provided by the state or Continent.—I had lately the pleasure of seeing the Coun[tess] d’Houditot well at Sanois, and have now that of assuring you of the perfect esteem and respect with which I have the honor to be Dear Sir your most obedient humble servt.,

Th: Jefferson

